Upon a Rehearing En Banc.
By memorandum opinion dated October 30, 2007, a divided panel of this Court affirmed the judgment of the trial court. We stayed the mandate of that decision and granted rehearing en banc. Upon rehearing en banc, it is ordered that the stay of this Court’s October 30, 2007 mandate is lifted and the judgment of the trial court is affirmed for the reasons stated in the majority memorandum opinion in Joseph C. Florio v. Barbara E. Clark, William B. Clark and Joyce Childers, No. 2424-06-1, 2007 WL 3144034 (Va.Ct.App. Oct. 30, 2007), and we adopt that opinion as our own.
Judge Humphreys would reverse the trial court for the reasons set forth in the dissenting opinion of the October 30, 2007 panel.
This order shall be certified to the trial court.